                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

STEPHANIE CATARAHA, as the
personal representative of the Estate of
STEPHEN HAMILTON,                                  Case No.CV-17-128-GF-BMM

                     Plaintiff,
             V.                                       ORDER OF DISMISSAL
                                                       WITH PREJUDICE
ELEMENTAL PRISM, LLC, Herb Stomp

                    Defendant,



      Pursuant to the Stipulation for Dismissal with Prejudice entered between

counsel for the respective parties, and good cause appearing therefore,

      IT IS HEREBY ORDERED that the claims asserted or attempted to be

asserted by each party against the other in the above-entitled action are hereby

dismissed, with prejudice, each party to pay their own costs and fees.



      DATED this 5th day December, 2019.




                            Brian Morris
                                                1
                            United States District Court Judge
